DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 9, 12, 22, 23, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolpman (US 2008/0019263 A1).
	Regarding claims 1 and 22, Stolpman teaches an electronic device for a control-device-side of a wireless communication system, comprising: a processing circuit configured to: group a plurality of terminal devices based on respective data configuration parameters of the plurality of terminal devices (¶ [0086], system where multiple Mobile Terminals can be grouped according to some criteria (data rate, modulation scheme, channel coding, low latency tolerant data, high latency tolerant data, single antenna, multiple antenna, etc.). Grouping users of similar channel conditions, ¶ [0097], ¶ [0100], grouping MT by geographical locations); for each group, integrate data packets for terminal devices in the group into a composite data packet to be sent to the terminal devices in the group (Figs. 3, 7, 8, ¶ [0023], AP aggregating packets of message information for multiple users and encoding them into a single multiple-access error-correction codeword, ¶ [0055]).
 	Regarding claim 2, Stolpman teaches the electronic device of claim 1, wherein, the processing circuit is further configured to group the terminal devices based on similarity among the data configuration parameters of the terminal devices (¶ [0086], Grouping users of similar channel conditions. ¶ [0097], it is preferable to group users together that have similar circumstances and therefore will have similar code rates. ¶ [0098]).
 	Regarding claim 9, Stolpman teaches the electronic device of claim  1, wherein, the processing circuit is further configured to, for each group of terminal devices, divide data packets for at least one of the terminal devices in the group into a plurality of sub- portions, according to at least one of a data transmission configuration parameter and a data security of the terminal device, wherein, in the composite data packet for the group, the divided plurality of sub- portions are arranged sequentially or dispersedly (claim 11, receiving input data from a user set of K users and dividing said input data into a set of data packets; for each time slot: grouping said data packets in subgroups for said each time slot according to the preamble; ¶ [0092], ¶ [0095], ¶ [0098], block 335-1 denotes the data for user 1, block 335-2 denotes the data for user 3 and block 335-M denotes the data for user M. There are Q blocks indicated, since a user may have more than one block. ¶ [0099]).

e.g., 325 of Fig. 7, ¶ [0059], ¶ [0072], using control information located with a header or another communication transport channel, each MT extracts the estimated message intended for that particular user and discards the remaining message components intended for the other users communicating with the AP. ¶ [0089], The control data will vary for different systems, but will specify to each MT when its data will be transmitted and any additional required information needed to decode the data. ¶ [0091], ¶ [0103], the MT can also adjust the on/off periods ("micro-wake/micro-sleep") of the RF/ADC circuitry according to their data locations in the DL Data Frame).
 	Regarding claim 23, Stolpman teaches an electronic device for a terminal-device-side of a wireless communication system, comprising: a processing circuit configured to:
receive a composite data packet, wherein the composite data packet is formed by integrating data packets for a group of terminal devices including the terminal device (Figs. 3, 7, 8, ¶ [0023], AP aggregating packets of message information for multiple users and encoding them into a single multiple-access error-correction codeword, ¶ [0025], each mobile terminal receives the multiple-access codeword), the group of terminal devices being grouped according to data configuration parameters of the terminal devices (¶ [0086], system where multiple Mobile Terminals can be grouped according to some criteria (data rate, modulation scheme, channel coding, low latency tolerant data, high latency tolerant data, single antenna, multiple antenna, etc.). Grouping users of similar channel conditions, ¶ [0097]); decode the data for the terminal device from the received composite data packet (¶ [0025], each mobile terminal then decodes the codeword, ¶ [0070]).
 	Regarding claim 32, Stolpman teaches the electronic device of claim 23, wherein the processing circuit is further configured to: receive a composite packet structure indicator corresponding to the terminal device, the structure indicator indicating the position and length occupied by the terminal device's data packet or its divided sub-portions in the composite data packet corresponding to the terminal device (e.g., 325 of Fig. 7, ¶ [0059], ¶ [0072], using control information located with a header or another communication transport channel, each MT extracts the estimated message intended for that particular user and discards the remaining message components intended for the other users communicating with the AP. ¶ [0089], The control data will vary for different systems, but will specify to each MT when its data will be transmitted and any additional required information needed to decode the data. ¶ [0091], ¶ [0103], the MT can also adjust the on/off periods ("micro-wake/micro-sleep") of the RF/ADC circuitry according to their data locations in the DL Data Frame).
 	Regarding claim 34, Stolpman teaches the electronic device of claim 32, wherein the processing circuit is further configured to: reconstruct the data packet according to the structure indicator to decode the data for the terminal device from the received composite data packet (¶ [0072], using control information located with a header or another communication transport channel, each MT extracts the estimated message intended for that particular user and discards the remaining message components intended for the other users communicating with the AP. ¶ [0089], The control data will vary for different systems, but will specify to each MT when its data will be transmitted and any additional required information needed to decode the data. ¶ [0091], ¶ [0103], the MT can also adjust the on/off periods ("micro-wake/micro-sleep") of the RF/ADC circuitry according to their data locations in the DL Data Frame).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stolpman.
	 Regarding claim 3, Stolpman teaches the electronic device of claim 1,
wherein, the data configuration parameter of a terminal device comprises a data generation configuration parameter of the terminal device (¶ [0086], ¶ [0097], ¶ [0100]).
Stolpman does not explicitly teach wherein the data generation configuration parameter comprises at least one of a data generation period and a data packet length.
 	However, Stolpman teaches multiple Mobile Terminals (MTs) can be grouped according to some criteria (¶ [0086], multiple Mobile Terminals can be grouped according to some criteria (data rate, modulation scheme, channel coding, low latency tolerant data, high latency tolerant data, single antenna, multiple antenna, etc.). Grouping users of similar channel conditions, ¶ [0097], it is preferable to group users together that have similar circumstances, ¶ [0100], grouping MT by geographical locations).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to group terminal devices based on at least one of a data generation period and a data packet length period in the system of Stolpman. The motivation for doing this is a matter of design choice.
Stolpman does not explicitly teach wherein, a difference among the data generation configuration parameters of terminal devices which are grouped into a same group is smaller than a particular threshold.

 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to group terminal devices in a same group based on a difference among the parameters of terminal devices being smaller than a particular threshold to utilize design methodologies well known in the art. 
 	Regarding claim 5, Stolpman teaches the electronic device of claim 1,
wherein, the data configuration parameter of a terminal device comprises a data transmission configuration parameter, wherein the data transmission configuration parameter comprises at least one of a data transmission reliability requirement and a data transmission latency requirement (¶ [0086], system where multiple Mobile Terminals can be grouped according to some criteria (data rate, modulation scheme, channel coding, low latency tolerant data, high latency tolerant data, single antenna, multiple antenna, etc.). ¶ [0097]).
Stolpman does not explicitly teach wherein, terminal devices whose data transmission configuration parameters exceed a particular threshold are not included in a same group.
However, Stolpman teaches it is preferable to group users together that have similar circumstances/channel conditions and therefore will have similar code rates (¶ [0097], and ¶ [0086]).
Further, it is well known in the art to include/exclude terminal devices, in a same group, whose data transmission configuration parameters meet/exceed a particular threshold (i.e., to determine similar circumstances/channel conditions for users based on a particular threshold).

 	Regarding claim 7, Stolpman teaches the electronic device of claim 1, wherein, the processing circuit is further configured to group the terminal devices based on channel statuses of the terminal devices (¶ [0086], Grouping users of similar channel conditions, ¶ [0097]).
 	Stolpman does not explicitly teach wherein, a difference among the channel statuses of terminal devices being grouped in a same group is smaller than a particular threshold.
Stolpman teaches it is preferable to group users together that have similar circumstances/channel conditions and therefore will have similar code rates (¶ [0097], and ¶ [0086]).
 	Further, it is well known in the art to group terminal devices based on a difference among the parameters of terminal devices being smaller than a particular threshold.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to group devices in a same group based on a difference among the channel status of terminal devices being smaller than a particular threshold to utilize design methodologies well known in the art. 
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stolpman in view of Wang et al. (US 2017/0142733 A1, hereinafter “Wang”).
	Regarding claim 11, Stolpman teaches the electronic device of  claim 1.

Wang teaches allocating channel resources based on channel status and the data transmission configuration parameters of the terminal devices (¶ [0085]).
 Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to allocate channel resources for the composite data packets based on the channel statuses and the data transmission configuration parameters of the terminal devices in the system of Stolpman to further enhance system efficiency and reliability.
10.	Claims 15, 17, 18, 21, 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stolpman in view of Iscan et al. (WO 2020/200452 A1, hereinafter “Iscan”).
 	Regarding claim 15, 17, 18 and 21, Stolpman teaches the electronic device of  claim 1, wherein the processing circuit is further configured to update the composite data packet, wherein, the updating of the composite data packet includes the updating of the terminal devices corresponding to the composite data packet and/or the updating of the division and/or arrangement of the data packets for the terminal devices in the composite data packet (¶ [0090], the control data could be transmitted initially and then retransmitted only when there was a change; i.e. addition of a new user, removal of an old user or change in the space allocated to a user. Thus, a set of users (MTs) receives data from an AP in a set of transmissions of multi-user codewords (which may have the structure of FIG. 6 or in another structure). ¶ [0092], ¶ [0095], ¶ [0098], block 335-1 denotes the data for user 1, block 335-2 denotes the data for user 3 and block 335-M denotes the data for user M. There are Q blocks indicated, since a user may have more than one block. ¶ [0099]).
 	Stolpman does not explicitly teach update the composite data packet periodically or in response to feedback from the terminal devices.
	Iscan teaches updating the composite data packet periodically or in response to feedback from the terminal devices (Page 2, lines 24-31, where transmitting  device identifies, from feedback messages, a group of receiving devices that each failed to decode one of a set of previously received messages, encodes each of the set of messages and combine the encoded messages into a single retransmission packet);
the processing circuit is further configured to retransmit data periodically or in response to a request from the terminal device (Page 2, lines 24-31); wherein the data retransmission is performed in one of the following ways: retransmit the previously generated composite data packet; retransmit a new composite data packet, which is re-integrated from the data packets related to specific data packets in the previously generated composite data packet, wherein in the case of retransmitting a new composite data packet, the terminal device is provided with a structure indicator for the corresponding new composite data packet; retransmit specific data packets, which are data packets for terminal devices in the previously generated composite data packet that have not been successfully received, individually; wherein the data retransmission
manner is selected based on at least one of a data transmission configuration parameter of the terminal device and a channel status of the terminal device. (Page 2, lines 24-31, Page 3, lines 32-35).
Page 2, lines 33-35 of Iscan).
	Regarding claims 35 -37 and 39, Stolpman teaches the electronic device of claim 32, wherein the processing circuit is further configured to receive the composite data packet updated by a control device, and wherein, in the updated composite data packet, the terminal devices corresponding to the composite data packet and/or the division and/or arrangement of the data packets for the terminal devices in the composite data packet are updated (¶ [0090], the control data could be transmitted initially and then retransmitted only when there was a change; i.e. addition of a new user, removal of an old user or change in the space allocated to a user. Thus, a set of users (MTs) receives data from an AP in a set of transmissions of multi-user codewords (which may have the structure of FIG. 6 or in another structure). ¶ [0092], ¶ [0095], ¶ [0098], block 335-1 denotes the data for user 1, block 335-2 denotes the data for user 3 and block 335-M denotes the data for user M. There are Q blocks indicated, since a user may have more than one block. ¶ [0099]).
 	Stolpman does not explicitly teach receive the composite data packet updated by a control device periodically or in response to a request from the terminal device
 	Iscan teaches receive the composite data packet updated by a control device periodically or in response to a request from the terminal device (Page 2, lines 24-31, where transmitting  device identifies, from feedback messages, a group of receiving devices that each failed to decode one of a set of previously received messages, encodes each of the set of messages and combine the encoded messages into a single retransmission packet, Page 4, lines 19-28); wherein the processing circuit is further configured to receive data retransmitted by a control device periodically or in response to feedback from the terminal device, and wherein, the retransmitted data includes at least one of the following: the previously generated composite data packet; a new composite data packet, which is re-integrated from the data packets related to specific data packets in the previously generated composite data packet; specific data packets in the previously generated composite data packet, which are data packets for the terminal device in the previous composite data packet that have not been successfully received (Page 2, lines 24-31, Page 3, lines 32-35, Page 4, lines 19-28); wherein the processing circuit is configured to, when a new composite data packet is received, also receive a corresponding new composite data packet structure indicator; wherein the retransmitted data is selected based on at least one of a data transmission configuration parameter of the terminal device and a channel status of the terminal device (Page 2, lines 24-31, Page 3, lines 32-35, Page 4, lines 20-22).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive the composite data packet updated by a control device periodically or in response to a request from the terminal device in the system of Stolpman to reduce amount of retransmissions and increase throughput in the communication network (Page 2, lines 33-35 of Iscan).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477